..;:i=oc For'1ll 161 (11116)                   U.S.   EQUAL~~L!Y~ENT ~P~0~11~ Co~;~o.J1<JM
                                                       DISMISSAL AND NOTICE OF RIGHTS
                                                                                                                              FILEOIN THE
 To:      Timothy M. Davidson                                                                  From:    Honolulu Loc~Nlft!1:1STATES DISTRICT COURT
          P.O. Box 169                         Cc .-. L~\z.}l .::r11\ 7n ·
                                                              1
                                                                                                        300 Ala Moana Bfve 1STRICT OF HAWAII
          Corvallis, OR 97339                                                                           Room 4-257
                                                                                                        Honolulu, HI 96850    JUN 03 2019
                                                                                                                      at C\
                                                                                                                         o'clock and 6$" min.A._M
        D                         On behalf of person(s) aggrieved whose identity is                                   SUE BEITIA, CLERK /!
                                  CONFIDENTIAL (29 CFR §1601.l(a)}
 EEOC Charge No.                                      EEOC Representative                                                     Telephone Ne.

                                                      Rogelio A Colon,
 486-2018-00389                                       Investigator                                                            (808) 541-3121
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON :
        D              The facts alleged in the charge fail to state a claim under any. of the statutes enforced by the EEOC.

        D              Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

        D              The Respondent employs less than the required .number of employees or is not otherwise covered by the statutes.

        0              Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                       discrimination to file your charge
        !ZJ            The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                       information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                       th e statutes. No find ing is made as to any other issues that might be construed as having been ra ised by this charge.
        D              The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D               Other (briefly state)



                                                                  - NOTICE OF SUIT RIGHTS -
                                                           (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or th e Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your righ t to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA su its must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that bac ay due for a violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




 Enclosures(s)                                                                                                                      (Date Mailed)
                                                       I
 cc:
               Mark Au               /
               EEO/AA Director
               UNIVERSITY OF HAWA
               2442 Campus Road
               Administrative Services Building 1-102
               Honolulu, HI 96822
